 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould be permittedin this shop.In consequence Joseph conferred with his brotherJohn Usis early on the afternoon of August 27 and told him the account had beenlost.When he returned to his place of business later in theday, UsisdischargedComposto.The Respondenthas receivedno work fromthat customer since thatday.McAndrews,the former cameraman since turned teacher, was called thenext day to redo the blueprintcorrectly.On this record I cannot find that the General Counsel has successfully satisfiedthe burden of proof, resting upon him, to establish convincinglythat thequalityof Composto'swork, and the simultaneous decline in the gross margin of profitsreflected monthly in the Company's books, wasnotthe reason for his discharge.Considering the evidence in its entirety I find that the General Counsel has notproveda prima faciecase in support of the complaint allegationthat Joseph Com-posto was discharged because ofhis,or theunion activities of others.I shallaccordingly recommend dismissal of the complaint.RECOMMENDED ORDERIt is hereby orderedthat the complaint be dismissed in its entirety.Southern Cab Corporation,Yellow Cab of Memphis DivisionandGeneral Drivers,Salesmen and Warehousemen's Local No. 984,affiliated with International Brotherhood of Teamsters,Chauf-feurs, Warehousemen&Helpers of America,Petitioner.'Case-26-RC-2588.June 13,1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficer James D. Walpole on February 24, 1966. The Hearing Offi-cer's rulings made at the hearing are free from prejudicial error andare hereby affirmed.Briefs have been filed by the Employer and thePetitioner.'Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Brown and Zagoria].Upon the entire record in this case, including the briefs filed bythe parties, the Board finds:1.The Employer is engaged in the business of furnishing taxicabservice in Memphis, Tennessee, and owns more than 70 taxicabs. Itcontends that the Board should not assert jurisdiction herein on theground that the drivers sought by the Petitioner are independentcontractors, and that the Employer's operations do not meet theBoard's jurisdictional standards.We find, however, for the reasonsset forth below, that the drivers are employees and not independentcontractors.Moreover, the record establishes that the Employer'sgross revenue, including amounts received for taxicab rentals and'The namesof the partiesappear as amended at the hearing.'The Employer's request for oral argument is hereby denied because the record, in-cluding the briefs,adequately presents the issues and the positions of the parties159 NLRB No. 23. SOUTHERN CAB CORPORATION249amounts retained by the drivers, is in excess of $500,000, the Board'sstandard for asserting jurisdiction over retail enterprises. The recordfurther shows that the Employer had indirect inflow of goods andsupplies valued in excess of $50,000 during the preceding 12-monthperiod.Accordingly,we find, upon the entire record, that theEmployer is engaged in commerce within the meaning of the Act,and that it will effectuate the purposes of the Act to assert juris-diction herein.32.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Sections9(c) (1) and 2(6) and (7) of the Act.4.The Petitioner seeks to represent a unit of all drivers who oper-ate-taxicabs owned by the Employer.The Employer contends thatthe drivers are independent contractors who lease their taxicabs fromthe Employer.The record shows that the Employer owns more than 70 taxicabs.Prior to 1963, the drivers were members of a union which was a partyto a collective-bargaining agreement with the Employer.Thereafter,the Employer entered into lease agreements with the individualdrivers which provided that the drivers were to operate as independ-ent contractors.These lease agreements are subject to unilateraltermination for any reason, and require drivers to post $100 bondswith the Employer for "nonperformance, negligence or otherwise";to purchase all fuel from the Employer and remit 10 cents each rentalperiod for oil checks; to notify the Employer when required to gobeyond a 20-mile city radius; and to inspect the vehicles daily, andnotify the Employer in writing of any defects.The Employer agreed to maintain and repair the vehicles. Itstores the taxicabs on its premises, and controls the advertising whichappears on them.While drivers are free to solicit their own passen-gers, the Employer operates a central dispatching office and taxicabstands throughout the city. In addition, the Employer enters intocontracts with customers to provide taxicab service.The drivers are required to check in with the Employer at certaintimes depending on the length of their shifts.At the end of theshift, the drivers pay the rent, based on time plus miles driven out-side the city limits, and out of the proceeds pay their own socialsecurity and other taxes.While some drivers testified that they usethe taxicabs for personal business, the Employer's vice president andgeneral manager testified that this would not be permitted even if thedriver paid the meter rate.When a driver is involved in an acci-8Jat TransportationCorp,128 NLRB 780 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent, he is required to call the Employer, who investigates it.TheEmployer also frequently posts notices on such mattersas instructingdrivers as to the preparation of trip tickets and acceptance of per-sonalchecks, notifying drivers of complaints by customers, and tell-ing drivers they "must get the job done properly and promptly" andthat customers must be given the best of service.The Board has frequently held that, in determining the status ofpersons alleged to be independent contractors, the Act requires appli-cation of the "right of control" test.Where the person for whomthe services are performed retains the right to control the manner andmeansby which the result is to be accomplished, the relationship isone' of employment; while, on the ,other -,hand, where control isreserved only as to the result sought; the relationship is that of anindependent contractor.The resolution of this question depends onthe facts of each case, and no one factor is determinative.We find upon the entire record that the drivers do not possess theindependence of action as to the manner and means of accomplishingtheir work whichis anessential characteristic of an independent con-tractor.We are aware that the evidence discloses some factors whichmay tend to point toward an independent, contractor status, but noneof ;these factors Malone determinative ,4 and even in combination theyporting our finding that the degree of control exercised by theEmployer is such as to establish that the drivers are. employees,within the meaning of the,Act.5,Accordingly, as no questions have been raised as to the appropriate-ness.of the -composition of the unit requested by the Petitioner, wefind, on the basis of the record, that a unit of the following employeesis appropriate for the, purposes of, collective bargainingo within themeaning of Section 9(b) of the Act.All taxicab drivers at the Employer's Memphis, Tennessee,opera-tion, excluding all clerical employees, technical employees, mechanics,professional employees, watchil en,"guards, and. supervisors' as defined,in' the Act.(,..`..-'-* Thus,we do not regard as determinativethe fact that the writtenagreement definesthe relationshipas one of "independentcontractor"(NationalFreight, Inc.,153 NLRB"1536) ; that the Employerdoes not makepayroll deductions and thedrivers pay their ownsocial securityand other taxes(Miller Road Dairy,135_ NLRB 217, 220) ; that the drivers'are free to solicit'theirown passengers in addition to complying with the Employer's dis-patch orders;and that theEmployer doesnot give the drivers written drivinginstructions.5Blue.Cab Company,and Village Cab Company,156 NLRB 489;MoundCity YellowCab Company,132' NLRB 484.'See alsoVeteransCab Co. ofMemphis Inc.,159 NLRB251, issuedon the same day as the instant casee See CabOperating Corp., atal.,153 NLRB 878.The Petitioner, contrary to the Employer,would excludeKitts, a dispatcher who also-drives a cab part-time.However, as- the recorddoes not clearly establish 'the amount oftime Kitts spends as a driver,nor whether he exercises any supervisory functions, weshall permit himto vote subjectto challenge.- VETERANS CAB CO. OF MEMPHIS, INC.251[Text of Direction of Election omitted from publication.] 77 An election eligibility list, containing the names and addresses of all the eligiblevoters,must be filed by the Employer with the Regional Director for Region 26 within7 days after the date of this Decision and Direction of Election.The Regional Directorshallmake the list available to all parties to the election.No extension of time to filethis list shall be granted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filed.Excelsior Underwear Inc.,156 NLRB 1236.VeteransCab Co.of Memphis,Inc.andGeneral Drivers, Salesmenand Warehousemen's Local No. 984, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America,Petitioner.'Case 26-RC-587. June 13,1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficerJames D. Walpole, on February 23, 1966.The HearingOfficer's rulings made at ,the hearing are free from prejudicial errorand are hereby affirmed.Briefs have been filed by the Employerand the Petitioner.'Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Brown and Zagoria].Upon the entire record in this case, including the briefs filed bythe parties, the Board finds:1.The Employer is engaged in the business of furnishing taxicabservice inMemphis, Tennessee, and owns more than one hundredtaxicabs; it contends that its operation is local in nature, that thedrivers sought by the Petitioner are independent contractors, thatnone of the drivers satisfy the Board's jurisdictional standards, and,therefore, that the Board lacks jurisdiction herein.We find, how-ever, for the reasons set forth below, that the drivers are employeesand not independent contractors.At the hearing, the Employer took the position that it was theduty of the Petitioner to establish that the Employer 'was engagedin commerce, and did not submit any evidence relative to the juris-diction issue.The Petitioner elicited testimony from employee wit-nesseswhich establishes that the Employer's gross revenue is inexcess of $500,000, the Board's standard for asserting jurisdiction1The names of the parties appear as amendedat the hearing.2 The Employer's requestfor oral argument is herebydenied becausethe record, in-cluding the briefs, adequately presents the issues and the positions of the parties.159 NLRB No. 22.